DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Gervasi on 2/25/2021.
The application has been amended as follows: 
In Claim 1,
On line 8, change “directlv” to -- directly --.
On line 9, change “logicallv” to -- logically --.
Allowable Subject Matter
Claims 1-17 and 19 are allowed.
The reasons for allowance of claim 1 is found in the Office Action of 10/5/2020.
The following is an examiner’s statement of reasons for allowance:
As to Claim 17,
The primary reason for the allowance of claim 17 is the inclusion of wherein the permutation function for each gridline along the at least one of the first dimension or the second dimension is defined by 
    PNG
    media_image1.png
    141
    703
    media_image1.png
    Greyscale
wherein i_arr_grid denotes a consecutive position of a respective gridline of the gridlines of the physical arrangement grid, i_conn_grid denotes a consecutive position of a respective gridline of the gridlines of the logical connection grid, and N denotes a number of gridlines in the physical arrangement grid and the logical connection grid for the at least one of the first dimension or the second dimension, and a first Hall sensing element of the plurality of Hall sensing elements is directly connected to at least a second and a third Hall sensing elements of the plurality of Hall sensing elements via respective ones of the element terminals of the first Hall sensing element, wherein the first Hall sensing element is directly logically adjacent, in the logical connection grid, to the second and the third Hall sensing elements, and wherein the first Hall sensing element is not directly physically adjacent, in the physical arrangement grid, to the second and the third Hall sensing elements.
It is these features found in the claim, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858